Citation Nr: 1011687	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to 
February 1973.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in August 2009 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the appeal also originally included the issue of 
service connection for right hip disability, this benefit was 
granted by rating decision in October 2008 and is therefore 
no longer in appellate status.	

In a February 2009 statement, the Veteran appears to have 
reiterated a claim of service connection for left hip 
disability (service connection has already been established 
for right hip disability).  He also referenced additional 
disorders, such as burned feet and posttraumatic stress 
disorder, as well as the fact that he has been found to be 
disabled by the Social Security Administration.  Although not 
clear, it may be that the Veteran is also claiming 
entitlement to VA nonservice-connected disability pension.  
These matters are referred to the RO for clarification and 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Back disability was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is back 
disability otherwise related to such service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2006 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
   
Duty to Assist

VA has obtained service, VA and private treatment records; 
and assisted the Veteran in obtaining evidence.  

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Appellant's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this case, the Veteran was not provided a VA examination.  
However, for reasons explained more fully in the following 
decision, the Board finds no credible evidence of any 
inservice event, injury, or disease associated with the back.  
Under the circumstances, the Board finds that a VA 
examination with opinion is not required.  

On a form received in January 2010, the Veteran marked the 
appropriate line to indicate that he had no other information 
or evidence to submit and to return his case to the Board for 
further appellate consideration as soon as possible.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for back disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a statement received in February 2006, the Veteran 
reported that on or about January 1972, while in the process 
of installing a parachute in a B52 Bomber, he fell from an 
airplane and landed on his back.  He stated that he was 
hospitalized for five days at the medical facility in Royal 
Air Force Station Upper Heyford in Oxfordshire, England and 
that his back problems progressively worsened until discharge 
from service.    

While a notation on a June 1972 report of medical examination 
shows that there were back scratches there were deemed 
reasonably recent at that time, not infected, and not 
significant, clinical evaluation of the spine was normal.  

In his contemporaneous medical history, the Veteran checked 
the appropriate box to deny a past and current history of 
recurrent back pain.  When asked whether he had been a 
patient in any type of hospitals, the Veteran marked the 
appropriate line to respond, "no".  When asked if he ever 
had any illness or injury other than those already noted, he 
again marked the appropriate line to respond, "no".  When 
further asked if he had been consulted or treated by clinics, 
physicians, healers, or other practitioners within the past 5 
years for other than minor illnesses, the Veteran marked the 
appropriate line to respond, "no".  In addition, there was 
no indication of any back injury in service.  Medical 
personnel made a notation that the Veteran denied all other 
significant medical or surgical history.    

Further, on June 1970, June 1971 and June 1972 dental patient 
history forms, the Veteran marked the appropriate box to deny 
being under the care of a physician during the past year.  He 
further marked the appropriate box to indicate that his 
impression of his health was "good".  

Post service treatment records show that the earliest post 
treatment record was from La Clinica Del Pueblos de Rio 
Arriba in August 2001.  It was noted that the Veteran 
complained of back pain after picking up trash at work.  

A progress note from Health Centers of Northern New Mexico 
shows that the next time the Veteran was seen was in February 
2006.  The Veteran was seen in March 2006 for a follow up 
appointment for back pain at the VA.  He was later seen at 
the VA for his back in September 2007 after loading firewood.  
The Veteran was seen again at the VA when he hurt his back in 
December 2008 after pinon picking the week prior.  

The Board acknowledges the Veteran's assertions that his back 
disability is related to a fall in service.  In adjudicating 
a claim, the Board must assess the competence and credibility 
of lay statements of the Veteran.  The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  
In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reaffirmed that VA must consider the 
competency of lay evidence in order to determine if it is 
sufficient to establish a nexus. 

The Veteran is competent to report the types of symptoms he 
has experienced and the continuity of such symptoms.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (2007).  However, the rendering of a 
diagnosis and etiology opinion of back disability requires 
medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Veteran is therefore certainly competent to report any 
injury he suffered during service, as well as any continuing 
symptoms associated with such an injury.  However, after 
reviewing the totality of the evidence, the Board finds that 
the Veteran is not credible.  

This is not a case where there is no contemporaneous medical 
evidence.  To the contrary, the Veteran's service treatment 
records set forth detailed complaints and findings for a 
variety of disorders.  However, it is highly significant that 
there is no documentation of the claimed back injury.  In 
fact, the contemporaneous service treatment records are the 
exact place where it would be reasonable to expect that an 
injury of such severity as to require five days of 
hospitalization, as claimed by the Veteran, would be 
documented.  However, such records not only fail to  document 
any back injury, but they show that the Veteran expressly 
denied any low back symptoms when he had the chance.  
Further, medical personnel evaluated the Veteran's spine as 
normal, thus demonstrating that in their medical opinion 
there was no back disorder.  Specifically, the Board directs 
attention to the report of the June 1972 examination, 
conducted after the time of the claimed back injury and 
hospitalization.  

The Veteran has pointed to an apparent hospitalization for 
hip pain in January 1972, but the clinical record shows that 
the treatment was for right hip pain of unknown etiology.  
There was no reference to the back, nor was there any 
reference to the injury.  In fact, the block on the record 
for reporting the cause of the injury was left blank.  If 
this report was associated with hospitalization for a back 
injury, then one would expect it to document such injury and 
not merely refer to hip pain of unknown etiology.  

The Veteran's current assertions of how he injured his back 
during service are inconsistent with what he himself reported 
in contemporaneous records, and also inconsistent with the 
findings of trained medical personnel.  

While not determinative by itself, it is also significant 
that there is no evidence of back disability for 
approximately 28 years after service.  Even when considering 
the Veteran's claim in February 2006 in which the Veteran 
reported that he was first treated post service in 1996, that 
is still 23 years after service.  This lengthy period without 
complaint or treatment after service also suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In sum, the evidence affirmatively shows that the Veteran 
denied back problems during service and that medical 
personnel were of the opinion that there was no back 
abnormality during service.  There is otherwise no medical 
evidence suggesting a nexus between current back disability 
and service, and although the Board finds that the Veteran is 
competent to report an injury during service with continuing 
symptoms, the Board also finds that his statements in this 
regard are not credible.  The Board therefore finds the 
pertinent contemporaneous evidence to be more persuasive.  
The preponderance of the evidence is against the Veteran's 
claim, and there is therefore no reasonable doubt.  38 
U.S.C.A. § 5107(b).  




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


